HENRIOD, Chief Justice.
Appeal from a dismissal. Affirmed, with costs to defendant.
H, an employee of defendant was hired to work Monday through Friday selling coffee and accessories with a truck furnished him. On a Friday a customer called and H happened to answer the phone. He took the order. On Saturday, accompanied by his roommate, whom he took specifically to see the country, he delivered the coffee in his own passenger car, not the company truck. Returning home, hut sleepy, he let his friend drive and an accident ensued, the subject of this case.
Plaintiff says defendant was negligent on some theory of respondeat superior. The evidence clearly showed no authority for H’s action, and that what he did was in violation of his employer’s specific instructions.
The trial court found no responsible vicariousness, and we agree.
McDONOUGPI, CALLISTER, CROCKETT and WADE, JJ., concur.